Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-15-00143-CV

                 In the Interest of M.J.A.G., A.T.L.G. and D.R.G., Children

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00911
                     Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Based upon a presumption of indigency under Texas Rule of Appellate Procedure
20.1, no costs shall be assessed against appellant.

       SIGNED August 12, 2015.


                                                _____________________________
                                                Jason Pulliam, Justice